                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

 MARLANA MAFILLE and
 CHRISTOPHER MAFILLE,
                            Plaintiffs,
 vs.                                             Case No. 18-CV-586-TCK-FHM
 KAISER-FRANCIS OIL COMPANY,
                            Defendant.

                                 OPINION AND ORDER

       Four motions are before the court and are ripe for decision: Defendant’s Motion to

Strike Exhibit 1 to Doc. 40, [Dkt. 42]; Plaintiffs’ Motion to Withdraw Document and to

Substitute Replacement Exhibit, [Dkt. 46]; Defendant’s Motion for Protective Order to

Prohibit Deposition of Counsel, [Dkt. 51]; and Defendant’s Motion to Quash Subpoena,

[Dkt. 52].

       The exhibit, [Dkt. 40-1], that is the subject of the motions to strike and withdraw

consists of an email string between Defendant’s management officials who were involved

in the termination of Mrs. Mafille’s employment with Defendant. Among those emails is one

that refers to Defendant’s attorney by name and recites counsel’s recommendation that

Mrs. Mafille’s employment be terminated for reasons listed in that email. Based on the

content of that email, Plaintiffs seek to depose Defendant’s attorney, Erica Dorwart.

       Defendant represents that, in compliance with Fed.R.Civ.P. 26(b)(5)(B) the so-called

“claw back” provision, within three days of production of the subject email Defendant

notified Plaintiffs that Defendant was claiming a privilege in the email. Under Fed.R.Civ.P.

26(b)(5)(B), the party being so notified must:
                 promptly return, sequester, or destroy the specified information
                 and any copies it has; must not use or disclose the information
                 until the claim is resolved; must take reasonable steps to
                 retrieve the information if the party disclosed it before being
                 notified; and may promptly present the information to the court
                 under seal for a determination of the claim.

After Defendant advised Plaintiffs of the inadvertent disclosure, Plaintiffs appended the

subject email and made reference to its contents in the reply brief in support of Plaintiffs’

motion for sanctions.1 [Dkt. 40]. Defendant asserts that the exhibit and all references

thereto should be stricken and Plaintiffs should be barred from further use of the exhibit.

In response, Plaintiffs filed a motion to withdraw the exhibit and they seek to substitute a

different exhibit. [Dkt. 46]. Plaintiffs argue that the attempt to claw back the email

contained in the exhibit is misplaced because they assert the content is not subject to the

attorney-client privilege. Plaintiffs also seek to depose Defendant’s attorney based, in part,

on the content of the subject email.

       Rule 26(b)(5)(B) could not be more clear. Once a producing party claims a privilege

in materials that have been produced, no further use is to be made of the information until

the claim of privilege is resolved. As far as Rule 26(b)(5)(B) is concerned, it is immaterial

if Plaintiffs disagree with the claim of privilege. Plaintiffs were prohibited from making any

use of the information, period. Plaintiffs’ belief that Defendants had abandoned their claim

of privilege does not excuse their use of the information. It was incumbent upon Plaintiffs

to satisfy themselves that was the case. Again, Rule 26(b)(5)(B) is clear. The onus for

presenting the information to the court for a determination of privilege is on the party

receiving production, here Plaintiffs.


       1
           The motion for sanctions was denied. [Dkt. 56].

                                                    2
       The court rejects Plaintiffs’ assertion that Defendants were somehow at fault for

producing the subject emails before conducting a full review of every email for privilege.

The very existence of Fed.R.Civ.P. 26(b)(5)(B) is intended to facilitate the swift production

of discovery by providing some comfort to the producing party that privileges are not

waived by production in discovery.

       The court has reviewed the subject email and finds that it contains privileged

attorney-client communications.             The attorney-client privilege is governed by federal

common law in this federal question case. Fed.R.Evid. 501. However, the Oklahoma

statutes, 12 Okla. Stat. §2502,2 provide a succinct and accurate summary of the bounds


       2
           12 Okla. Stat. § 2502 provides, in relevant part:
                A. As used in this section:
                1. An “attorney” is a person authorized, or reasonably believed by the client
                to be authorized, to engage in the practice of law in any state or nation;
                2. A “client” is a person, public officer, or corporation, association, or other
                organization or entity, either public or private, who consults an attorney with
                a view towards obtaining legal services or is rendered professional legal
                services by an attorney;
                3. A “representative of an attorney” is one employed by the attorney to assist
                the attorney in the rendition of professional legal services;
                4. A “representative of the client” is:
                          a. one having authority to obtain professional legal services, or to
                          act on advice rendered pursuant thereto, on behalf of the client, or
                          b. any other person who, for the purpose of effectuating legal
                          representation for the client, makes or receives a confidential
                          communication while acting in the scope of employment for the
                          client; and
                5. A communication is “confidential” if not intended to be disclosed to third
                persons other than those to whom disclosure is made in furtherance of the
                rendition of professional legal services to the client or those reasonably
                necessary for the transmission of the communication.
                B. A client has a privilege to refuse to disclose and to prevent any other
                person from disclosing confidential communications made for the purpose
                of facilitating the rendition of professional legal services to the client:
                1. Between the client or a representative of the client and the client's
                attorney or a representative of the attorney;
                2. Between the attorney and a representative of the attorney;
                3. By the client or a representative of the client or the client's attorney or a
                representative of the attorney to an attorney or a representative of an
                attorney representing another party in a pending action and concerning a
                                                                                                   (continued...)

                                                       3
of the attorney-client privilege. As relevant to this case, the privilege extends to confidential

communications made for the purpose of facilitating the rendition of professional legal

services to the client or to those reasonably necessary for the transmission of the

communication. See Upjohn v. United States, 449 U.S. 383, 101 S.Ct. 677, 683, 66

L.Ed.2d 584 (1981)(the privilege exists, in part, to protect the giving of professional advice

to those within a company who can act on it). It is clear from the content of the email string

that officials employed by Defendant who were involved with the employment decision for

Mrs. Mafille were awaiting advice from Defendant’s attorney. An email communicating the

advice was sent to those within the company who could act on it.                                 The email

communicating the advice falls squarely within the attorney-client privilege.

       Contrary to Plaintiffs’ assertions, this is not a case where a party has attempted to

prevent the disclosure of factual information by use of the privilege. There is no factual

information contained in the subject email that has not otherwise been disclosed to Plaintiff.

Moreover, there is nothing untoward about Defendant having consulted counsel, about

Defendant’s decision makers discussing counsel’s advice, or about their having taken that

advice. Defendant is entitled to do all of those things. Further Defendant has not claimed

advice of counsel as a defense, or otherwise taken any action inconsistent with

preservation of the privilege. Nor has Defendant made any claims that would make

Defendant’s counsel subject to having her deposition taken in this case.



       2
           (...continued)
                    matter of common interest therein;
                    4. Between representatives of the client or between the client and a
                    representative of the client; or
                    5. Among attorneys and their representatives representing the same client.


                                                       4
       The court is not persuaded by Plaintiffs’ claim that “there is a dispute as to the basis

for Marlana’s termination that only Ms. Dorwart can answer.” [Dkt. 62, p. 14]. The reasons

for Mrs. Mafille’s termination have been communicated to her. There has been no showing

that discovery of any evidence supporting those reasons has been denied to Plaintiffs

under a claim of privilege. Plaintiffs repeatedly state that Defendant’s attorney fired Mrs.

Mafille. [Dkt. 62, p. 16]. Even if that were true, Plaintiff have not shown that the identity of

who fired Mrs. Mafille has anything what-so-ever to do with establishing liability, damages,

or a defense against any claim asserted in this case.

       The court finds that Plaintiffs have not demonstrated any basis for taking the

deposition of Defendant’s attorney. Moreover, taking the deposition of an opponent’s

attorney, either trial counsel or general counsel, often encumbers the case with

burdensome collateral issues which unnecessarily increase the cost of litigation and delay

the progress of the case. In Boughton v. Cotter Corp., 65 F.3d 823 (10th Cir. 1995), the

Court considered whether the trial court abused its discretion by entering a protective order

against the deposition of opposing counsel. The trial court found that taking the deposition

of opposing counsel affects the quality of representation, adds to the burdensome time and

costs of litigation, and results in delays to resolve collateral issues raised by the attorney’s

testimony. Id. at 829. The Tenth Circuit ruled that the trial court did not abuse its discretion

in granting a protective order to protect defendants from an unnecessary burden. The

Court approved of the criteria set out in Shelton v. American Motors Corp., 805 F.2d 1323,

1327 (8th Cir. 1986) which held that depositions of opposing counsel should be limited to

circumstances where it has been shown that: 1) no other means exist to obtain the

information than to depose opposing counsel; 2) the information sought is relevant and

                                               5
nonprivleged; and 3) the information is crucial to the preparation of the case. Boughton,

65 F.3d at 829. The Tenth Circuit ruled that a trial court has the discretion to issue a

protective order where any one or more of the Shelton criteria are not met. Id. at 830. In

the present case none of the Shelton criteria have been met.

       The court has found that the subject email which communicates attorney advice to

Defendant’s employees involved in the termination of Mrs. Mafille’s employment is

privileged attorney-client communication. As a result, Plaintiffs are prohibited from making

any further use of the information concerning advice by counsel contained in the email. In

addition to being privileged, counsel’s role is not relevant. Plaintiffs are hereby required to

return or destroy any copies of the subject emails and are required to take reasonable

steps to retrieve the email if it has been distributed. Further, the exhibit containing the

subject email, [Dkt. 40-1], will be sealed. The motion which the offending email was offered

to support was denied. [Dkt. 56]. No appeal was taken of that order within the time frame

permitted by Fed.R.Civ.P. 72(a). Therefore no purpose would be served by allowing

Plaintiffs to substitute another exhibit. Accordingly, Plaintiffs’ request to substitute a

replacement exhibit, [Dkt. 46], will be denied.

                                        Conclusion

       Defendant’s Motion to Strike Exhibit 1 to Doc. 40, [Dkt. 42], is GRANTED. Plaintiffs

are prohibited from making any use of the information contained in [Dkt. 40-1]. Plaintiffs

are required to return or destroy any copies of the subject emails. Plaintiffs are required

to take reasonable steps to retrieve the subject emails if they have been distributed. The

exhibit containing the subject emails, [Dkt. 40-1] is ordered sealed.




                                              6
      Plaintiffs’ Motion to Withdraw Document and to Substitute Replacement Exhibit, [Dkt.

46], is DENIED.

      Defendant’s Motion for Protective Order to Prohibit Deposition of Counsel, [Dkt. 51],

is GRANTED; and Defendant’s Motion to Quash Subpoena, [Dkt. 52], is GRANTED.

      The parties are to bear their own costs related to these motions.

      SO ORDERED this 17th day of July, 2019.




                                            7
